          Case 1:21-cv-00506-CJN Document 40 Filed 08/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DEVIN G. NUNES,

             Plaintiff,

     v.                                      Civil Action No. 1:21-cv-00506 (CJN)

WP COMPANY LLC, et al.,

             Defendants.


                                      ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that Defendants’ Motion to Dismiss, ECF No. 26, is DENIED.



DATE: August 11, 2021
                                                    CARL J. NICHOLS
                                                    United States District Judge




                                         1
